USCA4 Appeal: 21-1112      Doc: 25         Filed: 04/06/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1112


        JOSE MEJIA MEMBRENO,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.


        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: March 16, 2022                                         Decided: April 6, 2022


        Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax,
        Virginia, for Petitioner. Brian Boynton, Acting Assistant Attorney General, Anthony P.
        Nicastro, Assistant Director, Matthew B. George, Senior Litigation Counsel, Office of
        Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
        Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1112      Doc: 25         Filed: 04/06/2022     Pg: 2 of 2




        PER CURIAM:

               Jose Mejia Membreno, a native and citizen of El Salvador, petitions for review of

        an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

        Immigration Judge’s decision denying his requests for withholding of removal and

        protection under the Convention Against Torture. We have thoroughly reviewed the record

        and conclude that the evidence does not compel a ruling contrary to any of the

        administrative factual findings, see U.S.C. § 1252(b)(4)(B), and that substantial evidence

        supports the denial of relief, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

        Accordingly, we deny the petition for review for the reasons stated by the Board. See In

        re Mejia Membreno (B.I.A. Dec. 31, 2020). We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                              PETITION DENIED




                                                    2